Citation Nr: 0631657	
Decision Date: 10/11/06    Archive Date: 10/16/06

DOCKET NO.  02-20 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, claimed as being due to exposure to herbicides.

2.  Entitlement to service connection for peripheral 
neuropathy, claimed as being due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to May 
1971.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for diabetes 
mellitus, type II, and residuals of peripheral neuropathy 
due to exposure to herbicides.

The Board remanded these claims in May 2004 for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between 
diabetes mellitus, type II, and service, including exposure 
to herbicides.

2.  There is no competent evidence of a nexus between 
peripheral neuropathy and service, including exposure to 
herbicides.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, claimed as a result of 
exposure to herbicides (Agent Orange), was not incurred in 
or aggravated by service, nor may incurrence be presumed.  
38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(e) (2005).

2.  Peripheral neuropathy, claimed as a result of exposure 
to herbicides (Agent Orange), was not incurred in or 
aggravated by service, nor may incurrence be presumed.  38 
U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(e) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)) imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

By letter dated in June 2004, which is after initial 
consideration of the claims (and which timing will be 
discussed below), VA advised the veteran of the essential 
elements of the VCAA.  VA informed the veteran that it would 
make reasonable efforts to help him get the evidence 
necessary to substantiate his claims, but that he must 
provide enough information so that VA could request any 
relevant records.  It told him that it was responsible for 
obtaining any evidence held by a government agency.  The 
veteran was also informed of the types of evidence needed in 
a claim for service connection.  Finally, he was told that 
if he had any evidence in his possession pertaining to the 
claims, he should submit it to VA.  

As noted above, the June 2004 VCAA letter was issued after 
the initial determination of the claims on appeal.  VA had 
issued a letter prior to initial consideration of his 
claims, but it did not meet all four requirements listed 
above.  Nevertheless, any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The veteran has 
had an opportunity to respond to the VCAA letter, supplement 
the record, and participate in the adjudicatory process 
after the notice was given.  The veteran provided permission 
for VA to obtain records on his behalf and submit additional 
argument, which he did.  The claim was subsequently 
readjudicated by the RO in March 2006, when it issued a 
supplemental statement of the case.  For these reasons, the 
veteran has not been prejudiced by the timing of a fully-
compliant VCAA letter.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The Board has concluded that the 
preponderance of the evidence is against the claims for 
service connection, and thus any questions as to the 
appropriate effective date and evaluation to be assigned 
have therefore been rendered moot.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  VA obtained VA treatment records from 
2001 to 2004.  VA attempted to assist the veteran in 
obtaining private medical records identified by the veteran.  
The veteran indicated that he had been treated by that 
physician in 2004.  VA received a response from the private 
facility that it had last seen the veteran in 2001.  In 
January 2006, VA informed the veteran of the response and 
told him that if he wanted VA to obtain the 2001 records, he 
would need to submit another VA Form 21-4142, Authorization 
and Consent to Release Information to VA.  It indicated it 
would wait 30 days to hear back from the veteran.  The 
veteran did not respond.  VA fulfilled its duty to assist 
the veteran in obtaining non-federal records.  

VA did not provide the veteran with an examination in 
connection with his claims, as one was not required.  
Specifically, under the new law, an examination or opinion 
is necessary to make a decision on the claim when the record 
(1) contains competent evidence that the claimant has a 
current disability or persistent or recurrent symptoms of 
the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2005).  The veteran has 
not attempted to assert he had diabetes mellitus or 
peripheral neuropathy in service; rather, he asserts that he 
developed such disorders from his service in Korea, when he 
claims he was exposed to herbicides.  The Department of 
Defense provided VA an inventory regarding Agent Orange use 
outside of the Republic of Vietnam and Korea.  Based on the 
current Department of Defense findings, the use of 
herbicides has only been acknowledged for specific units 
that served in areas along the DMZ in Korea between April 
1968 and July 1969 (March 2003 fact sheet distributed by the 
Veterans Benefits Administration (VBA), which was posted in 
September 2003).  The veteran did not have service in Korea 
during that time period.  Thus, it cannot be said that the 
current disabilities may be associated with the veteran's 
service.  See id.  Accordingly, because the veteran does not 
meet at least one of the criteria, an examination was not 
necessary.

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159(b), 
20.1102 (2005); Pelegrini II, supra; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran has not claimed that 
VA has failed to comply with the notice requirements of the 
VCAA.

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection for 
diabetes mellitus, type II, may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2005).  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).  

The veteran's claims are based on the theory that service 
connection is warranted based on a special presumption for 
exposure to herbicide agents.  Specifically, under the 
provisions of 38 C.F.R. § 3.309(e), if a veteran was exposed 
to an herbicide agent, including Agent Orange, during active 
military, naval, or air service and has a disease listed in 
38 C.F.R. § 3.309(e), such disease shall be service 
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided that the rebuttable presumption provisions 
of § 3.307(d) are also satisfied.  These diseases include 
type II diabetes mellitus and acute and subacute peripheral 
neuropathy.

Further, according to 38 C.F.R. § 3.307(a)(6)(iii), a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam Era 
shall be presumed to have been exposed during such service 
to an herbicide agent, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  The last date on which such a 
veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 (the 
"Vietnam Era").

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

As a starting point, the evidence does not show that the 
veteran served or visited in the Republic of Vietnam within 
the meaning of VA regulation, and he does not contend 
otherwise.  Such evidence includes his DA Form 66 and DD 
Form 214.  Based on this evidence, the presumptive 
regulations for Agent Orange exposure do not apply in this 
case.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309, 
3.313.

The veteran's contention is that his post service diagnoses 
of diabetes mellitus and peripheral neuropathy are related 
to exposure to herbicides during service in Korea.  He 
points out that he was part of one of the units in Korea who 
are entitled to the presumption of exposure to herbicides 
and while he was not there during the applicable dates, he 
was there after such time period, and residuals of the 
herbicidal agent were still evident in 1970 and 1971.  His 
DA Form 66 shows that he served in Korea from April 1970 to 
February 1971 in the 1/9th Infantry of the 2nd Infantry 
Division.  

According to a fact sheet distributed by the Veterans 
Benefits Administration (VBA) in September 2003, the 
Department of Defense has confirmed that Agent Orange was 
used along the DMZ from April 1968 through July 1969 to 
defoliate the fields of fire between the front line 
defensive positions and the south barrier fence.  The 
treated area was a strip of land 151 miles long and up to 
350 yards wide from the fence to north of the "civilian 
control line."  There is no indication that the herbicide 
was sprayed in the DMZ itself.  The 2nd Infantry Divisions, 
United States Army, had units in the affected area at the 
time Agent Orange was being used.  Within the 2nd Infantry 
Division, the units included the 1-38 Infantry, 2-38 
Infantry, 1-23 Infantry, 2-23 Infantry, 2-23 Infantry, 3-23 
Infantry, 3-32 Infantry, 109th Infantry, 209th Infantry, 1-
72 Armor, 2-72 Armor, and 4-7th Cavalry.  The estimated 
number of exposed personnel is 12,056.

However, based on the veteran's service dates in Korea as 
recorded on his DA Form 66, he was not present in Korea 
during the period noted above, nor was he in one of the 
combat brigades of the 2nd Infantry Division listed above.  
While the veteran argues that because herbicidal agents were 
sprayed in the area where he served, he was exposed to 
herbicides.  The fact sheet has indicated the dates of 
service wherein a veteran would be entitled to the 
presumption, and the veteran's dates of service do not meet 
that requirement.  In short, there is simply no evidence 
that the veteran was ever exposed to herbicides while in 
Korea.  A claim must be supported by evidence and sound 
medical principles, not just assertions.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In this case, there 
simply is no competent medical evidence that supports the 
veteran's assertions of a nexus between his active military 
service and his currently claimed diabetes mellitus, type 
II, and peripheral neuropathy.

The Board in no way disputes the veteran's belief that his 
presently-claimed diabetes mellitus and peripheral 
neuropathy are related to service.  However, his opinion in 
this regard, without a supportive opinion from a physician, 
does not constitute the requisite medical evidence necessary 
to establish service connection.  The veteran is a layman 
and without medical training or expertise, he is not 
competent to render an opinion on a medical matter.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Inasmuch as there is no medical evidence showing that the 
veteran had diabetes mellitus or peripheral neuropathy 
either in service (see 38 C.F.R. § 3.303(b)) or within the 
first post-service year (see 38 U.S.C.A. § 1112 and 38 
C.F.R. §§ 3.307, 3.309), and no medical evidence relating 
these disabilities which were diagnosed many years after 
service, to service, the claims must be denied.  38 C.F.R. 
§ 3.303(c).  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See Gilbert, 1 Vet. App. at 55. 


ORDER

Service connection for diabetes mellitus, type II, and 
peripheral neuropathy, as being due to exposure to 
herbicides, is denied.




________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


